Citation Nr: 9921283	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1994 rating 
decision from the Atlanta, Georgia, Regional Office (RO).  

In Appeal to the Board (VA Form 9) received in November 1994, the 
veteran requested a personal hearing before a member of the Board 
at the RO.  The veteran was afforded a personal hearing before a 
RO hearing officer in July 1995.  At that time, the veteran 
testified that she no longer desired a personal hearing before a 
member of the Board at the RO.


REMAND

In January 1999, the Board remanded this case to the RO for 
additional development of the evidence, to include a VA 
examination and a request to the RO to furnish the veteran the 
appropriate release of information forms in order to obtain any 
private and Department of Veterans Affairs (VA) medical records.  
The RO in a letter dated in March 1999 mailed to the current 
address of record requested this information.  This letter was 
returned to the RO later in March 1999 by the United States 
Postal Service as non-deliverable as addressed and unable to 
forward. Attempts by the RO to obtain a more recent address were 
unsuccessful.  The RO appropriately did not schedule the veteran 
for a VA examination.  The Board is of the opinion that as such 
38 C.F.R. § 3.655 (1998) is applicable.  

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with paragraph 
(b) or (c) of this section as appropriate.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms examination 
and reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

The Board notes that the United States Court of Appeals for 
Veterans Claims has held, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board confers 
on the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268 (1998).  In view of the Stegal case, the Board is of the 
opinion that the remaining development request in the January 
1999 Remand should be completed.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should again attempt to 
ascertain the veteran's address, to include 
contacting the veteran's representative in 
order to determine if the representative 
has been notified by the veteran regarding 
a current address.  If yes, the RO should 
take the necessary actions with regard to 
the requests included in the January 1999 
Remand.  

2.  The RO should request the National 
Personnel Records Center in St. Louis, 
Missouri, to conduct a search for any 
additional service medical records, to 
include the separation examination.  

Thereafter, the case should be reviewed by the RO, to include 
consideration of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a) (1998) if appropriate.  If any benefit 
sought on appeal remains denied, the veteran (if a current 
address is obtained and her representative should be furnished a 
supplemental statement of the case, and afforded the specified 
time within which to respond thereto with additional argument 
and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless she is further informed.  
In view of the request for the service medical records, a 
decision regarding the claims for service connection for a left 
leg disorder and a left hip disorder will be held in abeyance.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


